851 F.2d 356Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Howard H. WHITE, Defendant-Appellant.
No. 88-5020.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 27, 1988.Decided:  July 5, 1988.

Russell P. Butler (Keiffer, Ditrani, Johnston, Butler and Reinstein), for appellant.
Breckinridge L. Willcox, Roann Nichols (Office of the United States Attorney), for appellee.
Before MURNAGHAN, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Howard H. White stole a bottle of cologne from the retail shelves of the Army and Air Force Exchange Service (AAFES) at the Walter Reed Army Medical Center, in Bethesda, Maryland.  He was convicted of theft of government property, under 18 U.S.C. Sec. 641.  White appeals his conviction, asserting that the cologne he was convicted of stealing was owned not by the United States of America but by AAFES, which, he contends, is not an agency or department of the government within the scope of 18 U.S.C. Sec. 641.  We affirm his conviction.


2
Our recent decision in United States v. Towns, 842 F.2d 740 (4th Cir.1988), another shoplifting case from Walter Reed Army Medical Center AAFES, is dispositive of this appeal.  In Towns we held that "AAFES is an agency of the United States, and a theft of its property causes property loss to the United States and 18 U.S.C. Sec. 641 is applicable,...."  842 F.2d at 741.


3
Because the dispositive issue has been recently authoritatively decided, we dispense with oral argument pursuant to Fed.R.App.P. 34(a)(2) and Loc.R. 34(a), and affirm the conviction.


4
AFFIRMED.